PER CURIAM.
Affirmed. See Walker v. State, 682 So.2d 555 (Fla.1996). See also Buchman v. Canard, 926 So.2d 390 (Fla. 3d DCA 2005) (noting that doctrine of law of the case applies to a per curiam decision of the appellate courts); Bueno v. Bueno de Khawly, 677 So.2d 3, 4 (Fla. 3d DCA 1996) (holding that “[a] per curiam decision of the appellate court is the law of the case between the same parties on the same issues and facts, and determines all issues necessarily involved in the appeal, whether mentioned in the court’s opinion or not” (quoting Mitzenmacher v. Mitzenmacher, 656 So.2d 178, 179 (Fla. 3d DCA 1995))).